477 F.2d 566
Leon ROBBINS and Jimmy Tillman, Petitioners-Appellants,v.C. Murray HENDERSON, Warden, Respondent-Appellee.
No. 73-1465Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1973.

Leon Robbins and Jimmy Tillman, pro se.
Ragan D. Madden, Dist. Atty., 3rd Judicial Dist., Ruston, La., William J. Guste, Jr., Atty. Gen., Baton Rouge, La., for respondent-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
It is ordered that this appeal be, and it is hereby, dismissed for want of jurisdiction, due to appellants' failure to file timely their notice of appeal.  Rule 4(a), F.R.A.P.; Tribbitt v. Wainwright, 5th Cir. 1972, 462 F.2d 600.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I